28 So. 3d 200 (2010)
Leonardo PEREZ-CARDOSA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-279.
District Court of Appeal of Florida, Third District.
February 24, 2010.
Carlos J. Martinez, Public Defender, and Robert Kalter, Assistant Public Defender, for appellant.
Bill McCollum, Attorney General, and Douglas J. Glaid, Senior Assistant Attorney General, for appellee.
Before SUAREZ, ROTHENBERG, and SALTER, JJ.
ROTHENBERG, J.
On January 14, 2009, after conducting a community control violation hearing, the trial court found that the defendant, Leonardo Perez-Cardosa, had willfully violated his community control in Case Numbers 05-12730, 07-14594, and 07-39894 by changing his residence without the consent of his community control officer and failing to attend a drug/alcohol evaluation as instructed by his community control officer. Although the defendant was initially sentenced to ten years incarceration on each case, the following day the trial court reduced each of these sentences to seven years.
The sole issue raised in this appeal is the trial court's failure to enter written orders memorializing its oral findings at the hearing. On September 11, 2009, this Court relinquished jurisdiction to allow the *201 trial court to enter written orders of violation of the defendant's community control. See Greene v. State, 919 So. 2d 684 (Fla. 2d DCA 2006) (relinquishing jurisdiction for the entry of an order revoking probation); Cato v. State, 845 So. 2d 250, 251 (Fla. 2d DCA 2003) (relinquishing jurisdiction for entry of an order revoking probation specifying the conditions violated).
On December 4, 2009, this Court granted the State's motion to supplement the record with the written orders subsequently entered by the trial court. Because the sole issue raised on appeal was the failure to issue these orders and that issue has now been resolved, we affirm the judgments and sentences under review.
Affirmed.